DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the recitation of the at least one first deformation member and at least two second deformation members is unclear.  Are there at least two first deformation members, one between the receiving unit and each of the offset units?  Are there at least 4 second deformation members, 2 between each offset unit and the pad?  This needs to be clarified.  The recitation after this needs clarity as well.  Such as ‘at least one of the two first deformation members is deformed independently…’ and ‘at least two of the four second deformation members are deformed to define a second deformation angle…’
Claim 2 is unclear as it recites ‘each of the at least one’ meaning there are two, which is in line with above commentary.
Claim 3, are there two sets each for each offset unit? So 4 deformation members per offset unit, 8 in all?  This is what claim 4 seems to recite, that there is a deformation unit at each corner/end of each unit. This is unclear?
Claim 5, ‘the first deformation members’ lack proper antecedence.
Claim 6 is unclear as to exactly how many second members there are.
Claim 7 is totally unclear as to the ‘each of the first and second deformation member.’ What are the segments? Part of the member? What is the difference between the segments and members and central segment?
Claim 8 is unclear as it depends on claim 7.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
April 4, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723